Citation Nr: 0334212	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  95-00 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for nasoseptal 
deviation.  

4.  Entitlement to a combined rating in excess of 40 percent 
for disability of the left knee.

5.  Entitlement to a rating in excess of 20 percent for 
disability of the right knee.

6.  Entitlement to an effective date earlier than April 9, 
1995, for the grant of a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who has active service from April 
1969 to April 1971, and from September 1973 to October 1980.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Appeals (VA) Regional Office (RO) located in 
Nashville, Tennessee and Portland, Oregon.  The veteran 
provided testimony at RO hearings in November 1990 and 
September 1996.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), the United States Court of Appeals for 
Veterans Claims provided guidance regarding the notice 
requirements mandated by the VCAA.  

Furthermore, in a decision on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See 
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2) was invalid because 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104.  38 C.F.R. 
§ 19.9(a)(2)(ii) was held invalid in that it provided 30 days 
to respond to notice, which was contrary to 38 U.S.C. 
§ 5103(b), which provides a claimant one year to submit 
evidence.  The Board informed the veteran of the VCAA by 
letter of March 2003.  Following a June 2003 Board remand, 
the veteran was also provided notice of the VCAA by RO letter 
dated in July 2003.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs (PVA), 
No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Federal Circuit made a conclusion 
similar to the one reached in DAV.  The Federal Circuit found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  While the 
July 2003 letter informed the veteran that he had 30-days to 
respond, the letter also informed him that if he sent 
additional information or evidence within one year from the 
date of the letter, and if it was determined that entitlement 
to VA benefits was warranted, VA may be able to pay these 
benefits from the date of the claim.  It thus appears that 
the guidelines of PVA are met.  However, as the case is being 
remanded for other reasons anyway, the RO should take the 
opportunity to ensure that all notice requirements are met.

Regarding the service connection issues currently before the 
Board on appeal, as indicated above, the veteran had two 
distinct periods of active service:  April 1969 to April 
1971, and from September 1973 to October 1980.  Service 
medical records show that on February 1969 pre-induction 
examination, April 1971 service separation examination, 
September 1973 enlistment examination, and March 1978 
periodic examination clinical evaluation of the veteran was 
essentially normal.  Right knee medial collateral ligament 
strain was diagnosed in November 1973.  Headaches were 
diagnosed in January 1978.  Several other treatment records 
note bilateral knee complaints.  

A close review of the service medical records of record did 
not uncover a report of an examination for separation from 
service in 1980, or anything indicating that such examination 
was waived.  This separation examination report from the 
veteran's last period of service may contain information 
critical to the service connection matters at hand.  If it 
exists, it must be associated with the claims files for the 
record to be complete for appellate review.  

Regarding the claims for increased ratings for the knees, the 
veteran was last afforded a VA examination of the knees in 
March 2000.  On VA outpatient treatment in July 2001 the 
examiner recommended orthopedic follow-up, suggesting the 
possibility that the knee disorders had increased in 
severity.  Hence, a more current examination is indicated.

[A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).]

Regarding the matter of entitlement to an effective date 
earlier than April 9, 1995, for the grant of a total rating 
based on individual unemployability due to service-connected 
disability, upon review of the claims folders, the Board 
finds that the RO has not adequately identified the specific 
claim which triggered the action on appeal (i.e., the basis 
for the effective date assigned).  An explanation of the 
basis for the RO's assigned effective date would be a 
starting point in the Board's consideration of the propriety 
of the effective date assigned.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should arrange for an 
exhaustive search for the report of the 
veteran's examination for separation from 
his second period of service (September 
1973 to October 1980) at all facilities 
where such records may be stored.  The 
search should specifically encompass the 
veteran's service personnel records.  In 
addition, the veteran should also be 
asked whether he has a copy of this 
record and, if so, to submit it (he 
should be advised that he must respond to 
this request for information).  If the 
record cannot be found, or if it has been 
irretrievably lost or destroyed, it 
should be so certified.  (And, if the 
record is not located, the scope of the 
search should be documented for the 
record.)

2.  The RO should arrange for the veteran 
to be afforded a VA orthopedic 
examination to ascertain the current 
severity of his service-connected right 
and left knee disorders.  The claims 
folders must be available to the examiner 
for review in conjunction with the 
examination.  The knees should be 
examined for degrees of both active and 
passive range of motion.  The examiner 
should also determine whether the 
veteran's knees (right and left) exhibit 
weakened movement, excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion due to such factors.  The 
examiner should specifically 1) express 
an opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or when the 
right and left knee is used repeatedly 
over a period of time, and 2)  if either 
recurrent subluxation and/or lateral 
instability of either knee is noted, the 
examiner should characterize the degree 
of such impairment as slight, moderate, 
or severe.

3.  The RO should identify the claim 
which triggered the award of TDIU, and 
the assignment of the effective date here 
on appeal.  The RO should also explain 
the basis for determining that the 
veteran was unemployable as of April 9, 
1995.  [The record shows that the veteran 
was employed during 1995 and 1996.]  

4.  The RO should then review the entire 
record and re-adjudicate the matters on 
appeal in light of any additional 
information received.  If any remains 
denied, the RO should issue an appropriate 
supplemental statement of the case, and 
give the veteran and his representative 
the requisite period of time to respond.  
The RO must also ensure that all VCAA 
notice obligations are satisfied in 
accordance with the recent decision in 
PVA, supra, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A and any other 
applicable legal precedent.  The case 
should then be returned to the Board, if 
in order, for further review.  

The purposes of this remand are to clarify ambiguities in the 
record, to assist the veteran in the development of his 
claims, and to meet VCAA mandates.  He has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  These claims must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


